Citation Nr: 1439505	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, left lower extremity.

2. Entitlement to an initial compensable rating for service-connected surgical scar, lumbar spine.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.R.
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a TDIU and granted service connection for radiculopathy, left lower extremity, and surgical scar, lumbar spine, and assigned the same initial 10 percent and noncompensable ratings, respectively.

In April 2014, the Veteran and his daughter testified before the undersigned Veterans Law Judge, seated at the RO. At that time, the parties agreed to hold the record open for 60 days to allow the Veteran time to supplement the record with evidence in support of his claim; however, to date, no such evidence has been received. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the transcript of the April 2014 Board hearing and updated VA treatment records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As to the Veteran's claims of entitlement to increased ratings for his service-connected radiculopathy, left lower extremity, and surgical scar, lumbar spine, there are potentially relevant records outstanding. First, the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), awarded in October 2008, during the course of the appeal. Second, his most recent VA treatment records are dated in May 2013. Third, the Veteran receives private treatment for his back and left leg, as discussed at the time of his April 2014 Board hearing. On remand, the Veteran's SSA records, as well as his updated VA treatment records and private treatment records, should be obtained and associated with the claims file.

In a June 2013 rating decision, the RO denied the Veteran's claims of entitlement to an increased rating for his service-connected lumbosacral spine disability, as well as service connection for a cervical spine disability. The Veteran did not submit a Notice of Disagreement (NOD) as to these issues. However, at the time of his April 2014 Board hearing, he asserted that his lumbosacral spine disability had worsened such that an increased rating was warranted. The Veteran also discussed his cervical spine pain during the Board hearing and it appears that he was unsure as to the status of his claim of entitlement to service connection for a cervical spine disability. Thus, the Board finds that the Veteran has raised the issues of entitlement to a rating in excess of 10 percent for his service-connected lumbosacral spine disability as well as the issue of reopening the claim of entitlement to service connection for a cervical spine disability. Thus, with respect to the Veteran's claim for entitlement to a TDIU, the Board finds this issue to be inextricably intertwined with any questions regarding his entitlement to service connection for a cervical spine disability as well as entitlement to an increased rating for his service-connected lumbosacral spine disability, as a finding that service connection and/or an increased rating is warranted may well have an impact on the TDIU claim on appeal. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). The raised issues thus must again be adjudicated by the AOJ prior to the Board's consideration of a TDIU. 

Further, as to the Veteran's claim of entitlement to a TDIU, he is not currently in receipt of a 60 percent rating for a single service-connected disability or, in the alternative, a 40 percent rating for a single disability with sufficient additional disability to bring the combined rating to at least 70 percent. Therefore, the Veteran does not currently meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a) (2013). However, the Veteran's claim of entitlement to initial increased ratings for service-connected radiculopathy, left lower extremity, and surgical scar, lumbar spine, the claim of entitlement to a rating in excess of 10 percent for service-connected lumbosacral spine disability, as well as the claim of entitlement to service connection for a cervical spine disability, are not yet resolved and if granted, may enable the Veteran to meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a). Harris, supra. 

If a claimant does not meet the aforementioned criteria, a TDIU may still be assigned. At the RO level, rating boards are to submit to the Director, Compensation and Pension Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards. 38 C.F.R. § 4.16(b) (2013).  

Further development, including medical comment, of the Veteran's claim of entitlement to a TDIU is also required. In May 2008, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. However, such was incomplete. The Veteran did not respond to a May 2008 inquiry from the RO as to the incomplete portion of the submission. In any event, the form is now outdated. On remand, the AOJ should request from the Veteran an updated VA Form 21-8940 and forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's most recent employers. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his treatment records from the VA Medical Center (VAMC) in Hines, Illinois, dated since May 2013. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Obtain and associate with the Veteran's claims file all relevant records related to his SSA disability benefits claim, to include any treatment records upon which SSA based its decision. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received from the SSA, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any relevant private treatment records, specifically, those records from Dr. Platt discussed during his April 2014 Board hearing. Advise the Veteran that he may submit his private treatment records if he so chooses. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received from any provider, the Veteran must be duly notified and provided an opportunity to submit such records.

4. Contact the Veteran and request that he submit an updated and completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's most recent employers, as identified in his VA Form 21-8940. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received from any provider, the Veteran must be duly notified and provided an opportunity to submit such records.

5. After appropriate development has been completed to include scheduling the Veteran for a VA examination if deemed necessary, adjudicate the merits of (a) the Veteran's petition to reopen a previously denied service connection claim for a cervical spine disability as well as (b) his claim for an increased rating for his service-connected lumbosacral spine disability. Appropriate notice of the determination and of the Veteran's appellate rights should be provided. The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision including the filing of a timely NOD, and a timely Substantive Appeal after issuance of a Statement of the Case.

6.  After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the impact of his service-connected disabilities on his ability to work. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently service-connected urethra prostatitis; radiculopathy, left lower extremity; lumbosacral spine disability; epigastric herniorrhaphy residuals; and surgical scar, lumbar spine, and potentially, his cervical spine disability, preclude employment consistent with his education and occupational experience, without consideration of his age or nonservice-connected disabilities.
The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the examiner concludes that a requested opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

7. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, left lower extremity, an initial compensable rating for service-connected surgical scar, lumbar spine, and a TDIU, considering any additional evidence added to the record. 

Specifically consider whether referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), is warranted for the Veteran's service-connected radiculopathy, left lower extremity, and scar, lumbar spine. 

Also, if, after the above development is completed, the Veteran still does not meet the minimum threshold requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b).

If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

